Order filed, January 29, 2015.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-15-00062-CR

                          JOHN DANIEL BROOKS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 263rd District Court
                                 Harris County, Texas
                               Trial Court Case 330063


                                          ORDER
       The reporter’s record in this case was due January 19, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Marcia Barnett, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


/s/ Rebeca Huddle
   Acting individually